                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61939-BLOOM/Valle

CECILLE LAMOUTTE, and all others
similarly situated under 29 U.S.C. § 216(b),

          Plaintiff,

v.

SPIRIT AIRLINES, INC., a Delaware
corporation, LISA LOPEZ, individually,
SRIYAH BISSOON, individually, and
LAURIE VILLA, individually,

      Defendants.
___________________________________/

                                  ORDER ON MOTION TO DISMISS

          THIS CAUSE is before the Court upon Defendants’ Motion to Dismiss Plaintiff’s First

Amended Complaint, ECF No. [17] (the “Motion”). The Court has carefully reviewed the

Motion, all supporting and opposing submissions, the record in this case and applicable law, and

is otherwise fully advised. For the reasons set forth, Defendants’ Motion is granted.

     I.       BACKGROUND

          This case involves an alleged violation of the overtime wage provisions of the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”). In the First Amended Complaint, Plaintiff

Cecille LaMoutte (“Plaintiff”) alleges that Defendant Spirit Airlines, Inc. (“Spirit”) hired her to

perform e-mail marketing analysis. ECF No. [13] ¶ 26. As a part of her job, Plaintiff was

required to perform data analysis, provide support and promotional services to maintain Spirit’s

monthly e-mail calendar, and help troubleshoot e-mail related issues.          Id. ¶ 27.   Plaintiff

affirmatively alleges that she was not required to participate in any transportation activities for
                                                              Case No. 18-cv-61939-BLOOM/Valle


Spirit, including loading cargo, nor did she perform any customer service representative duties

on airport premises.    Id. ¶¶ 28-30.    Defendants Lisa Lopez (“Lopez”) and Sriyah Bissoon

(“Bissoon”) had the authority to hire, fire, and discipline Spirit employees, and determined,

approved, and administered payroll and work schedules for Spirit. Id. ¶¶ 4-5. In addition,

Plaintiff alleges that Defendant Laurie Villa (“Villa”), as Senior Vice President and Chief

Human Resource Officer for Spirit, also had authority to hire, fire, and discipline Spirit

employees, and determined, approved, and administered payroll and work schedules for Spirit.

Id. ¶ 6.   As a result, Plaintiff maintains that Defendants Lopez, Bissoon, and Villa were

Plaintiff’s joint employers along with Spirit. Id. ¶¶ 9-12.

         Plaintiff further alleges that she worked in excess of forty hours per week, but that

Defendants failed to pay her overtime wages. Id. ¶ 39. As a result, Plaintiff asserts a claim for

unpaid overtime wages (Count 1), and she seeks to represent a group of Spirit employees who

were similarly not paid overtime for hours worked in excess of forty. Id. ¶¶ 17-18.

   II.      LEGAL STANDARD

         Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Although a complaint “does not need detailed factual allegations,” it must provide

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint

may not rest on “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be




                                                 2
                                                             Case No. 18-cv-61939-BLOOM/Valle


enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. These

elements are required to survive a motion brought under Rule 12(b)(6), which requests dismissal

for failure to state a claim upon which relief can be granted.

          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in

favor of the plaintiff. Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance,

304 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp., LLC,

608 F. Supp. 2d 1349, 1353 (S.D. Fla. 2009). This tenet, however, does not apply to legal

conclusions, and courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cty.

Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the

factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682).

   III.      ANALYSIS

          Defendants seek dismissal of the First Amended Complaint, arguing that as an air carrier,

Spirit is exempted from the overtime provisions of the FLSA, and Plaintiff fails to sufficiently

allege either the basis of a collective action under the FLSA or for liability of the individual

Defendants.

          Under the FLSA, employers are required to pay their employees overtime rates not less

than one and one-half times their regular rate for a workweek longer than forty hours. See 29

U.S.C. § 207. However, the FLSA states that the overtime provisions do not extend to “any

employee of a carrier by air subject to the provisions of title II of the Railway Labor Act.” Id.




                                                  3
                                                            Case No. 18-cv-61939-BLOOM/Valle


§ 213(b)(3). Title II of the Railway Labor Act (“RLA”) exempts from the FLSA overtime

provision any “common carrier by air engaged in interstate or foreign commerce . . . and every

pilot or other person who performs any work as an employee or subordinate official of such

carrier . . . .” 45 U.S.C. § 181.

        In the instant case, Defendants argue that as a common carrier, Spirit cannot be liable for

the overtime violations alleged by Plaintiff because Spirit is categorically exempted from the

FLSA’s overtime provisions under the RLA. Plaintiff contends that even if an employer is

subject to the RLA, not all of its employees are necessarily exempted from the FLSA’s overtime

provisions, relying upon Moreira v. Am. Airlines, Inc., 157 F. Supp. 3d 1208, 1217 (S.D. Fla.

2016). In response, Defendants argue that an employee’s specific activities and functions are

only relevant when the employer is not itself a carrier by air, relying primarily upon Valdivieso v.

Atlas Air, Inc., 305 F.3d 1283 (11th Cir. 2002). See ECF No. [28] at 3. Upon review, the Court

agrees with Defendants.

        In Moreira, the Court observed that “the RLA was not intended to apply to all types of

work, regardless of the connection to transportation, just because the company conducting the

work performed some carrier activities within its company functions.” Moreira, 157 F. Supp. 3d

at 1217. Indeed, “the RLA was intended to apply only to transportation activities and that work

which bears more than a tenuous, negligible and remote relationship to the transportation

activities of the employer.” Id. (quoting Slavens v. Scenic Aviation, Inc., No. 99-4197, 2000 WL

985933, at *2 (10th Cir. 2000)) (internal quotations omitted). However, Plaintiff’s reliance on

Moreira is misplaced because, as the Moreira court noted, the plaintiff there had no interest in

prosecuting his FLSA claim. The court assumed without deciding the propriety of considering

the connection of plaintiff’s work to transportation, and ultimately undertook to evaluate the




                                                 4
                                                             Case No. 18-cv-61939-BLOOM/Valle


airline’s argument merely “for the purpose of completeness.” Id. at 1218.

         In Valdivieso, the Eleventh Circuit determined that the language of the RLA is

unambiguous, and applies to every “other person who performs any work” as an employee of a

common carrier by air. 305 F.3d at 1287. Moreover, the Court has previously rejected the

interpretation advanced by Plaintiff in this case. See Lira v. Arrow Air, Inc., No. 05-23273-CIV-

LENARD/TORRES, 2007 WL 9702003, at *3 (S.D. Fla. Feb. 5, 2007) (“Given that there is no

factual dispute as to Defendant’s status as a common carrier engaged in interstate commerce, nor

is there any factual dispute that Plaintiffs performed their work as employees of Defendant,

Defendant is entitled to judgment as a matter of law; Plaintiffs are clearly subject to the RLA and

therefore precluded from bringing overtime wage claims against Defendant under the FLSA.”).

Significantly, Plaintiff here does not dispute Spirit’s status as a common carrier, nor does she

contend that she was not Spirit’s employee. And, in any event, neither Moreira nor the out of

circuit authorities relied upon by Plaintiff provide a basis for the Court to stray from the Eleventh

Circuit’s unequivocal determination in Valdivieso that the language of the RLA is unambiguous.

Therefore, Plaintiff cannot overcome the application of the RLA exemption in this case.

Accordingly, the Court need not consider the remaining arguments with respect to sufficiency of

the allegations regarding collective action and individual liability.

   IV.      CONCLUSION

         For the reasons set forth, the Motion, ECF No. [17], is GRANTED, and the First

Amended Complaint, ECF No. [13], is DISMISSED WITH PREJUDICE. The Clerk of Court

is directed to CLOSE this case.




                                                  5
                                                  Case No. 18-cv-61939-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of November,

2018.



                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                         6
